KORE RESOURCES INC. 1101 Brickell Avenue, South Tower, 8th Floor Miami, Florida 33131 December 17, 2014 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:John Reynolds, Assistant Director Re: Kore Resources, Inc. Amendment No. 1 to Form 8-K Filed November 17, 2014 Form 10-Q for the Fiscal Period Ended September 30, 2014 Filed November 19, 2014 File No. 000-54977 Dear Mr. Reynolds: This letter is submitted by Kore Resources, Inc. (the "Company") with respect to the comments of the reviewing staff (“Staff”) of the Securities and Exchange Commission (“Commission”) in connection with the above referenced filing as set forth in the comment letter of December 2, 2014. We have reviewed the comment letter and have largely completed the preparation of an amendment to the subject Form 8-K in response to the comments.Our accountants have largely worked through the changes necessary to respond to the accounting comments and thereview by our registered public accountants has just begun.We believe that this process will require about a week to complete so that we could file on or before December 25, 2014.In the event that the Holidays do not permit this schedule to be achieved, we will endeavor to get the amendment filed by the end of the year.Thus, we respectfully request an extension of time to respond until Wednesday, December 31, 2014. The company acknowledging that: othe company is responsible for the adequacy and accuracy of the disclosure in the filing; ostaff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and othe company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Matthew Killeen Matthew Killeen Chief Executive Officer
